14 F.3d 595
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Gregory MARSHALL, Petitioner--Appellant,v.Sewall SMITH, Warden;  Attorney General of the State ofMaryland, Respondents--Appellees.
No. 93-6015.
United States Court of Appeals, Fourth Circuit.
Submitted April 29, 1993.Decided Jan. 4, 1994.

Gregory Marshall, appellant pro se.
John Joseph Curran, Jr., Atty. Gen., Annabelle Louise Lisic, Office of the Attorney General of Maryland, Baltimore, MD, for appellees.
D.MD.
DISMISSED.
Before WILKINSON and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Gregory Marshall seeks to appeal the district court's order refusing habeas corpus relief pursuant to 28 U.S.C. Sec. 2254 (1988).  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.*  Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the district court.  Marshall v. Smith, No. CA-92-1556-B (D.Md. Dec. 7, 1992).  We deny the motion for oral argument and dispense with argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.  The motion for appointment of counsel is denied.


2
DISMISSED.


3
Appeal from the United States District Court for the District of Maryland, at Baltimore.  Walter E. Black, Jr., Chief District Judge.  (CA-92-1556-B).



*
 We note that although the district court referred to the state procedural bar at issue as Md.Code Ann. art. 27, Sec. 645(a)(2), the relevant statute was actually Sec. 645A(a)(2).  The district court's substantive analysis, however, was correct